Undercofler, Presiding Justice.
In accordance with the United States Supreme Court’s decision in Connally v. Georgia,-U. S.-(97 SC 546, 50 LE2d 444), Division 1 and the judgment of *404affirmance of this court’s decision in Connally v. State, 237 Ga. 203 (227 SE2d 352) (1976) are vacated. The decision of the United States Supreme Court is substituted as Division 1 of this court’s opinion. The defendant’s conviction is reversed.
Decided February 23, 1977.
Hatcher & Daniel, David P. Daniel, for appellant.
Earl B. Self, District Attorney, Jon B. Wood, Assistant District Attorney, Isaac Byrd, Staff Assistant Attorney General, for appellee.

Judgment reversed.


All the Justices concur.